Title: From Thomas Jefferson to James Wood, 23 October 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond, Octr 23d. 1780.

Certain information being received of the arrival of an enemy’s fleet in the bay, it is thought expedient to decline for a time at least the sending Colo. Crocketts battalion to the Westward, as it is possible their services may be wanting elsewhere. Be pleas’d therefore to forward the inclosed to Mr. Madison requiring him to bring the beaves he had collected for that battalion to the barracks. If you think the pack-horses may be of service at your post either to perform ordinary duties, or in the event of removing the Convention prisoners, you will be pleas’d to require them to be brought at the same time.
I am with great esteem, Sir, Your Most obedt. hum. Servt.,

Th Jefferson


PS It is probable you will hear from us very shortly. We wait to know the force of the Enemy before we write to you further.

